                                                    Representing Management Exclusively in Workplace Law and Related Litigation
                                                    Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       RALEIGH NC
                                                                         ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ            RAPID CITY SD
                                                   44 South Broadway
                                                                         ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA           RICHMOND VA
                                                            14th Floor   AUSTIN TX            HOUSTON TX             NEW YORK NY              SACRAMENTO CA
                                                White Plains NY 10601    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA               SALT LAKE CITY UT
                                                     Tel 914 872-8060    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                 SAN DIEGO CA
                                                                         BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA         SAN FRANCISCO CA
                                                    Fax 914 946-1216
                                                                         CHICAGO IL           LAS VEGAS NV           ORLANDO FL               SAN JUAN PR
                                                www.jacksonlewis.com     CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA          SEATTLE WA
                                                                         CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ               ST. LOUIS MO
                                                                         DALLAS TX            MADISON, WI            PITTSBURGH PA            STAMFORD CT
                                                                         DAYTON OH            MEMPHIS TN             PORTLAND OR              TAMPA FL
                                                                         DENVER CO            MIAMI FL               PORTSMOUTH NH            WASHINGTON DC REGION
                                                                         DETROIT MI           MILWAUKEE WI           PROVIDENCE RI            WHITE PLAINS NY
                                                                         GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                         *through an affiliation with Jackson Lewis P.C., a Law Corporation




       MY DIRECT DIAL IS: 914-872-6920
       E-MAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM


                                                                         March 2, 2020

       VIA ECF
       The Honorable Jesse M. Furman
       United States District Court, Southern District of New York
       40 Centre Street, Room 2202
       New York, New York 10007
                                                         Re:   Christopher O'Rourke v. 339 West 44 Realty
                                                               LLC, et al.
                                                               Case No. 19-cv-10502 (JMF)
       Dear Judge Furman:

                       This firm represents Defendant, 339 West 44 Realty LLC in the above-referenced matter.
       This letter is written pursuant to Rule 1(E) of Your Honor’s Individual Practice Rules, to request an
       extension of the deadline for Defendant to answer, move or otherwise respond to the Complaint through
       and including April 6, 2020, and the adjournment of the Initial Conference presently scheduled for March
       24, 2020.
                        Plaintiff’s counsel consents to these requests. These requests are made in light of the fact
       that the two (2) additional defendants have not appeared in the action. Specifically, this request is being
       made as neither Alan Rodriguez nor 339 West 44 W. Food LLC have appeared in this action and both are
       necessary parties. We have contacted with the other defendants and are hopeful they retain counsel and
       appear in this matter in short order.
                       Thank you for your consideration of this request.
                                                                         Respectfully submitted,
Application GRANTED. Defendant's deadline to respond
to the Complaint is extended to April 6, 2020. The initial JACKSON LEWIS P.C.
conference currently scheduled for March 24, 2020, is
ADJOURNED to April 20, 2020, at 3:00 p.m. The Clerk
of Court is directed to terminate ECF No. 20. SO
                                                           By: /s/ Joseph J. DiPalma
ORDERED.
                                                                                      Joseph J. DiPalma




March 3, 2020
